     Case: 1:20-cv-05923 Document #: 87 Filed: 04/27/21 Page 1 of 38 PageID #:1499



                                   UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF ILLINOIS
                                         EASTERN DIVISION

    Choon’s Design, LLC,                                       Case No.: 1:20-cv-5923
                                                               Judge Rebecca R. Pallmeyer
    Plaintiffs,                                                Magistrate Judge Sunil R. Harjani
    v.
    THE PARTNERSHIPS and
    UNINCORPORATED
    ASSOCIATIONS IDENTIFIED ON
    SCHEDULE “A”,
    Defendants.




              MEMORANDUM OF LAW IN SUPPORT OF MOTION
     PURSUANT TO RULE 60(b) OF THE FEDERAL RULES OF CIVIL PROCEDURE
         Best AMZ Deal (“Best AMZ Deal”) respectfully submits this memorandum of law in

support of its Motion Pursuant to Rule 60(b) of the Federal Rules of Civil Procedure (the

“Motion”). With this Memorandum, Best AMZ Deal submits the Declaration of Yuan Lv. 1

                                       PRELIMINARY STATEMENT

         The foundation of Plaintiff’s case is its unsubstantiated accusation that all 203

defendants, including Best AMZ Deal, are counterfeiters and willful trademark infringers

engaging in subterfuge from China. (See, e.g., Ex Parte TRO at 26; Compl. at ¶ 4.) The

foundation of Plaintiff’s case is utterly faulty as to Best AMZ Deal. Best AMZ Deal is not a

counterfeiter trying “to conceal [its] identit[y] and . . . counterfeiting operation . . . .” (Default

Mem. at 3.) On the contrary, Best AMZ Deal is an independent business in China that reached


1
         In this Memorandum of Law, Best AMZ Deal will use the following citation forms and abbreviations: (A)
“Compl. ¶ _” refers to paragraphs in the Complaint; (B) “Default Mem.” refers to Plaintiff’s Memorandum in
support of the motion for default judgment (Dkt. #73); (C) “Ex Parte TRO” refers to Plaintiff’s Memorandum in
support of its Ex Parte Motion for, inter alia, a temporary restraining order (Dkt. # 10); (D) “Lv Dec. at ¶ __” refers
to paragraphs in Yuan Lv’s declaration and (E) “PI Mem.” refers to Plaintiff’s Memorandum in support of the
motion for preliminary injunction (Dkt. # 28). The terms “Refill Kit,” “Operating Capital” and “Amazon Notice”
are defined in the Lv Dec.




                                                           1
        Case: 1:20-cv-05923 Document #: 87 Filed: 04/27/21 Page 2 of 38 PageID #:1500




  out to Plaintiff’s counsel three times in October 2020 to try to resolve the issues in this lawsuit.

  (Lv Dec. at ¶ 8 & Exs. E1-E3.) However, Plaintiff did not serve Best AMZ Deal with the

  Complaint or respond to Best AMZ Deal’s efforts to reach its counsel.

            As set forth more fully below, because Plaintiff’s motions in this case were based on the

  faulty foundational premise that Best AMZ Deal is a willful counterfeiter and infringer operating

  covertly (see, e.g., Ex Parte TRO at 22; PI Mem. at 1-2; Default Mem. at 2), Plaintiff’s entire

     case as to Best AMZ Deal crumbles. Accordingly, the relief Plaintiff has obtained in this case

     should be vacated.

                                              ARGUMENT

I.      BEST AMZ DEAL WAS NOT SERVED WITH THE COMPLAINT OR ANY MOTION.

            The threshold issue here is the lack of service. See Walden v. Fiore, 571 U.S. 277, 283

 (2014) (“[A] federal district court’s authority to assert personal jurisdiction in most cases is

 linked to service of process on a defendant ‘who is subject to the jurisdiction of a court of

 general jurisdiction in the state where the district court is located.’”) (citation omitted); In re

 Cappuccilli, 193 B.R. 483, 488 (Bankrp. N.D. Ill. 1996) (“Because a court asserts in personam

 jurisdiction . . . through service of process, an in personam judgment is void where the

 requirements for effective service have not been satisfied.”); see also Fed. Nat’l Ins. Co. v.

 Laredo, No. 3:17-cv-1712-S, 2019 WL 5887399, at *6 (N.D. Tex. July 12, 2019) (“The inquiry .

 . . under Rule 60(b)(4) begins with asking whether [defendant] was properly served. . . . There

 are no presumptions in favor of valid . . . service . . . in the face of a[n] . . . attack on a default

 judgment . . . .”). Best AMZ Deal was never served with the Complaint in this case. See Mid-

 Continent Wood Prods. v. Harris, 936 F.2d 297 (7th Cir. 1991) (reversing district court’s denial

 of Rule 60 motion even where defendant had actual notice of lawsuit but had not been received



                                                      2
   Case: 1:20-cv-05923 Document #: 87 Filed: 04/27/21 Page 3 of 38 PageID #:1501




the summons or complaint); see also Lefevre v. Concord Servicing Corp., No. 99 C 1485, 2000

WL 45457, at *3-4 (N.D. Ill. Jan. 11, 2000) (granting Rule 60 motion and dismissing complaint

for lack of personal jurisdiction where proper service was not made, even if there was actual

notice of the lawsuit). As set forth in the Lv Declaration, Best AMZ Deal was not served in

November 2020.

       The first indication that Best AMZ Deal had of any lawsuit was in October 2020, and was

from non-party Amazon. (Lv Dec. ¶ 5 & Ex. A.) The Amazon Notice stated that Best AMZ

Deal’s listing for its Refill Kit was being removed in response to a “Temporary Restraining

Order issued by a Federal Court.” The Amazon Notice then referred generally to infringement of

another party’s “copyright, patent, trademark, design right, database right, or other intellectual

property right or other proprietary right” being prohibited. Missing from the Amazon Notice are:

(1) the Complaint; (2) the claims being asserted; (3) the District or court that issued the

“Temporary Restraining Order” or (4) the case number. What the Amazon Notice did include

was contact information for Plaintiff’s counsel, identified as the “rights owner.” (Id.)

       In October 2020, Best AMZ Deal made three separate efforts to reach Plaintiff’s counsel.

(Id. at ¶ 8.) Best AMZ Deal received no response to any of its three attempts. (Id.) Best AMZ

Deal also tried to follow up with Amazon—all to no avail. (Id. at ¶ 9.) Best AMZ Deal did not

obtain the Complaint until the end of March 2021 (id. at ¶¶ 9-10), when counsel obtained it from

the PACER website.

       The law in the Seventh Circuit is clear regarding Rule 60(b): “Although relief under Rule

60(b) is subject to review for abuse of discretion, if a ‘judgment is void, it is a per se abuse of

discretion for a district court to deny a movant’s motion to vacate the judgment.’” Price v.

Wyeth Holdings Corp., 505 F.3d 624, 631 (7th Cir. 2007) (citation omitted); see also Temtex



                                                  3
   Case: 1:20-cv-05923 Document #: 87 Filed: 04/27/21 Page 4 of 38 PageID #:1502




Indus., Inc. v. TPS Assocs., LLC, No. 09 C 1379, 2012 WL 1988020, at *3 (N.D. Ill. June 4,

2012) (“Once a district court decides that the underlying judgment is void, the trial judge has no

discretion and must grant the appropriate Rule 60(b) relief . . . .”) (citation omitted). Stated

differently, where a default judgment rests upon a failure to comply with the relevant laws

regarding service, that judgment is void, and a “district court [is] therefore required to vacate the

[default] judgments . . . .” Price, 505 F.3d at 632. The Seventh Circuit has determined that

where a district court did not obtain jurisdiction over a party as an initial matter, relief pursuant

to Rule 60(b)(4) is warranted. See Philos Techs., Inc. v. Philos & D, Inc., 802 F.3d 905, 918 (7th

Cir. 2015). As a result of Plaintiff’s failure to serve Best AMZ Deal, this Court had no

jurisdiction over it, making Rule 60(b)(4) relief appropriate. See In re Outboard Marine Corp.,

369 B.R. 353, 358-60 (Bankrp. N.D. Ill. 2007) (granting Rule 60(b)(4) motion where movant

presented sworn affidavits that it had not received summons and complaint); see also Indymac

Bank, F.S.B. v. Visvabharathy, Case No. 07 C 6226, 2008 WL 11399566, at *5 (N.D. Ill. Sept. 8,

2008) (determining that defendant’s affidavit showing that service was not properly made

required, “by operation of law, the default order [be] vacated”).

       The touchstone of this Court’s inquiry under Rule 60(b)(4) is due process: “A judgment

may be deemed void if . . . rendered . . . in a manner inconsistent with due process of law.” Grun

v. Pneumo Abex Corp., 163 F.3d 411, 423 (7th Cir. 1998). This case presents a classic example

of denial of due process: “Until the end of March 2021, Best AMZ Deal did not know where in

the United States it was being sued, was unsure of exactly what claims were being made against

it and was unsure of who was suing it.” (Lv Dec. at ¶ 10.)

       Allowing the Final Judgment against Best AMZ Deal to stand on essentially the scant

information in the Amazon Notice, the only substantive information Best AMZ Deal had until



                                                   4
      Case: 1:20-cv-05923 Document #: 87 Filed: 04/27/21 Page 5 of 38 PageID #:1503




  March 2021, is inconsistent with due process. Grun, 163 F.3d at 423 (“An elementary and

  fundamental requirement of due process . . . to be afforded finality is notice reasonably

  calculated . . . to apprise interested parties of the pendency of the action and afford them an

  opportunity to present their objections.”) (citations omitted); see also Higgason v. Autterson, 49

  Fed. Appx. 73, 76-77 (7th Cir. 2002) (vacating default judgment where district court did not have

  personal jurisdiction). The Final Judgment should be vacated, and the case against Best AMZ

  Deal dismissed. See also Sweeney v. United States, 754 Fed. Appx. 440, 442 (7th Cir. 2018)

  (vacating district court’s judgment pursuant to Rule 60(b)(4) for lack of jurisdiction with

  instructions to the district court to dismiss the case); BE2LLC v. Ivanov, 642 F.3d. 555, 559 (7th

  Cir. 2011) (reversing district court’s denial of Rule 60(b)(4) motion based upon a lack of

  jurisdiction and dismissing complaint); Boehm v. Zimprich, 14-cv-16-jdp, 2016 WL 1453064, at

  *2 (N.D. Ill. Apr. 13, 2016) (“Without proper service, the court does not have personal

  jurisdiction, making the default judgment void.”); Temtex, 2012 WL 1988020, at *3-4 (holding

  that where underlying judgment is void for lack of jurisdiction, Rule 60(b)(4) motion must be

  granted and dismissing complaint).

II.   ALTERNATIVELY, THE FINAL JUDGMENT SHOULD BE SET ASIDE PURSUANT
      TO RULE 60(B)(1).

         Rule 60(b)(1) provides an alternate basis upon which to set aside the Final Judgment. See

  Strabala v. Zhang, 318 F.R.D. 81, 89 (N.D. Ill. 2014); see also Conn. Nat’l Mortg. Co. v.

  Brandstatter, 897 F.2d 883, 884 (7th Cir. 1990). This Court has articulated a three-part standard

  for evaluating a request for relief pursuant to Rule 60(b)(1)— “the moving party must

  demonstrate: (1) good cause for the default; (2) quick action to correct it; and (3) a meritorious

  defense to the complaint.” Delgado v. I.C. Sys., Inc., No. 17-cv-04918, 2020 WL 5253686, at *1

  (N.D. Ill. Sept. 30, 2020). The inquiry regarding “excusable neglect” is an equitable one, taking

                                                    5
   Case: 1:20-cv-05923 Document #: 87 Filed: 04/27/21 Page 6 of 38 PageID #:1504




into account “the danger of prejudice to the [plaintiff], the length of the delay and its potential

impact on judicial proceedings, the reasons for the delay, including whether it was within the

reasonable control of the movant, and whether the movant acted in good faith.” Flexicorps v.

Beck, No. 02 C 8167, 2004 WL 2325829, at *2 (N.D. Ill. Oct. 12, 2004). All three requirements

are satisfied here.

        A.      ANY NEGLECT WAS EXCUSABLE AND WITH GOOD CAUSE.

        This case is not one of willful neglect where a default judgment is warranted. See Smith

v. Red Rock Prods., LLC, No. 20-C-34, 2020 WL 5259058, at *1 (E.D. Wis. Sept. 3, 2020)

(“Default judgment is a . . . ‘last resort, appropriate only when a party willfully disregards

pending litigation.’”) (citation omitted); see also Sun v. Bd. Of Trustees of the Univ. of Illinois,

473 F.3d 799, 811 (7th Cir. 2007) (affirming decision to vacate default judgment where “the

district court likely realized . . . [that] this case does not represent one of those rare situations in

which entry of default is appropriate”). Instead, Best AMZ Deal acted diligently to learn and

obtain notice of this lawsuit, including three e-mails sent directly to Plaintiff’s counsel at the end

of October. (Lv Dec. at ¶ 8 & Exs. E1-E3.)

        The delay in Best AMZ Deal’s appearance in this case should be attributed to Plaintiff for

at least the following reasons. First, as the party who filed this lawsuit under seal, providing

notice to the defendants about this lawsuit was uniquely in the control of Plaintiff. See, e.g., Fed.

Nat’l, at *13 (“As to . . . non-service, it remains a plaintiff’s burden to properly . . . serve an

opposing party.”). Second, in October 2020, Best AMZ Deal informed Plaintiff’s counsel that

“[w]e are not sure what the infringement is.” Had Plaintiff’s counsel responded to even one of

Best AMZ’s three e-mails, it is likely that it would have realized that Best AMZ Deal had not

received the Complaint. (Lv Dec. at ¶ 8 & Exs. E1-E3.)



                                                    6
   Case: 1:20-cv-05923 Document #: 87 Filed: 04/27/21 Page 7 of 38 PageID #:1505




        The extreme sanction of a default judgment is unjust as to Best AMZ Deal. See, e.g., W.

Bend Mut. Ins. Co. v. Belmont State Corp., No. 09 C 354, 2010 WL 11712781, at *1 (N.D. Ill.

Apr. 16, 2010) (“[A] default judgment should be used only in extreme situations, or when other

less drastic sanctions have proven unavailing.”) (citation omitted). Best AMZ Deal is not the

quintessential party against whom default judgment is warranted; namely, a party who

consistently and repeatedly ignores a lawsuit, only to rise up after a judgment to complain. See,

e.g., Simon v. Pay Tel Mgmt., Inc., v. 782 F. Supp. 1219, 1227-30 (N.D. Ill. 1991). On the

contrary, Best AMZ Deal is a foreign business attempting to navigate the U.S. legal system from

China, and it diligently and repeatedly endeavored to resolve this matter, even though it had not

been served with the Complaint. (Lv Dec. at ¶¶ 5-10.) In this case, the harsh sanction of default

judgment is inequitable and should be vacated. See, e.g., Ellingsworth v. Chrysler, 665 F.2d 180,

185 (7th Cir. 1981) (vacating denial of Rule 60(b)(1) motion where record revealed “no willful

pattern of disregard for the court’s orders or rules and defendants were “burdened with a . . .

judgment with no opportunity to present their defenses”).

        B.      BEST AMZ DEAL HAS MOVED WITH REASONABLE QUICKNESS.

        As set forth in the accompanying Lv Declaration, the first time Best AMZ Deal received

the Complaint in this case was at the end of March 2021, after the Court entered Final Judgment.

(Lv Dec. at ¶ 11.) After first trying to obtain information from Plaintiff’s counsel and Amazon

in the last quarter of 2020, Best AMZ Deal has worked diligently—from China—to: (1) retain

U.S. counsel; (2) gather the facts outlined in the Lv Declaration and (3) prepare the Motion and

this Memorandum. See W. Bend, 2010 WL 11712781, at *2 (“[C]ourts look at ‘the interest in

finality, the reasons for the delay, the practical ability of the litigant to learn earlier of the




                                                    7
    Case: 1:20-cv-05923 Document #: 87 Filed: 04/27/21 Page 8 of 38 PageID #:1506




grounds relied upon, and the consideration of prejudice, if any, to other parties.’”) (citation

omitted).

         Given that Plaintiff initially filed this case under seal, the identity of the defendants was

unknown until November 5, 2020. It was incumbent on Plaintiff to serve all 203 defendants in

accordance with the Federal Rules and this Court’s order. As to Best AMZ Deal, Plaintiff failed.

Therefore, Best AMZ Deal was not able to appear in this case until this Motion, which has been

filed approximately four weeks after Best AMZ Deal finally obtained a copy of the Complaint

and learned of the Final Judgment. Best AMZ has moved expeditiously here; moreover, the

delay should be laid at the feet of the Plaintiff. See, e.g., United States v. King, No. 01 C 4710,

2002 WL 31133104, at *2 (N.D. Ill. Sept. 9, 2002) (determining that movants acted with

“reasonable quickness” where Rule 60(b) motion was made approximately three months after

default judgment was entered where, inter alia, movants had to secure counsel).

         C.        BEST AMZ DEAL HAS MERITORIOUS DEFENSES.

         Best AMZ Deal has meritorious defenses that it should have the opportunity to present.

(See Lv Dec. at ¶ 11 (“Had it been aware that it was being accused of being a counterfeiter as

well as an infringer, Best AMZ Deal would have welcomed at least the chance to defend itself in

Court.”).) 2 The standard here is not whether Best AMZ Deal will ultimately prevail on its

defenses, but whether those defenses should be heard. King, 2002 WL 31133104, at *2

(“[D]efendant is not required to conclusively establish the merits of any defense . . . . The

purpose of a Rule 60(b) motion is to decide whether the case should be reopened, not who should

ultimately prevail.”); see also Big Burger, Inc. v. Big Burgz, LLC, Case No. 19-cv-13413, 2020


2
          Best AMZ Deal does not mean to present all of its potential defenses here because its investigation is
ongoing, but it understands the need to make this Motion promptly. It reserves the right to, inter alia, contest that
Plaintiff is the “owner of all rights, title and interest in the marks at issue,” or that the marks are “valid, enforceable,
and/or incontestable,” as alleged in the Complaint. (Compl. at ¶ 10.).

                                                             8
   Case: 1:20-cv-05923 Document #: 87 Filed: 04/27/21 Page 9 of 38 PageID #:1507




WL 6305074, at *6 (E.D. Mich. Oct. 28, 2020) (“[T]he inquiry focuses on . . . ‘whether there is

some possibility that the outcome of the suit after a full trial will be contrary to the result

achieved by the default.’”) (citation omitted).

        First, Best AMZ Deal would like the opportunity to raise the deficiencies in Plaintiff’s

pleading. The Complaint lists eight trademarks (Compl. at ¶ 10), defined collectively as the

“Marks.” The Complaint then goes on to refer interchangeably to “mark” and “marks,”

including Paragraph 35 under Count I:

        Without the Plaintiff’s authorization or consent, and having knowledge of the
        Plaintiff’s well-known and prior rights in the Plaintiff’s mark and the fact that
        Defendants’ Counterfeit Products are sold using marks which is [sic] identical or
        confusingly similar to the Plaintiff’s mark, the Defendants have manufactured,
        distributed, offered for sale and/or sold the Counterfeit Products . . . .

(emphasis added). This fails to provide notice to Best AMZ Deal about the exact trademark or

trademarks at issue. See, e.g., Allison Transmission, Inc. v. Fleetpride, Inc., No. 1:16-cv-02455-

LJM-MJD, 2017 WL 1282994, at *4 (S.D. Ind. Apr. 5, 2017) (determining that complaint failed

to provide sufficient notice where it “merely allege[d] that [defendant] infringed on ‘one or

more’ . . . trademarks, without further defining to which of its trademarks it refers or how

[defendant] actually infringed upon its trademarks”). This is particularly problematic here where

the salient feature of three of the purported marks (Dkt. #5) is the multi-colored typeface: “The

Mark consists of . . . the word ‘Rainbow’ above the word ‘Loom,’ and the colors . . . gradating

from . . . red, orange, yellow, green, teal and blue and back . . . .”

        However, according to the Complaint, the use of “rainbow loom” by Best AMZ Deal that

Plaintiff seems to be complaining about—and the only use of “rainbow loom” that there ever

was—shows the words “rainbow loom” in all lower case letters, in plain black typeface, with the

word “rainbow” next to—not above—the word “loom.” (Dkt. #17; see also Lv Dec. at ¶¶ 6-7 &



                                                   9
  Case: 1:20-cv-05923 Document #: 87 Filed: 04/27/21 Page 10 of 38 PageID #:1508




Exs. B-C.) The allegedly infringing use—as best as can be discerned—bears no similarity to at

least three of the “marks” that may be at issue, and that is potentially fatal to Plaintiff’s claims

(Count I-III), given that likelihood of confusion is necessary to all of those claims. See

Sorensen v. WD-40 Co., No. 12 C 50417, 2014 WL 4437527, at *10 (N.D. Ill. Sept. 9, 2014)

(“[S]imilarity of the marks, defendant’s intent, and actual confusion are ‘particularly important

factors.’”); see also Fortres Grand Corp. v. Warner Bros. Entmt. Inc., 763 F.3d. 696, 700 (7th

Cir. 2014) (“Allegations of consumer confusion. . . cannot save a claim if they are

implausible.”).

        Furthermore, Plaintiff has failed to identify the alleged “genuine product images” it

claims have been misappropriated; it instead refers to an entire website—rainbowloom.com.

(Compl. at ¶ 14.) The rainbowloom.com website contains numerous images. Again, Plaintiff

relies on vague, generalized claims: “By misappropriating and using the Plaintiff’s marks,

genuine product images and trade names, Defendants misrepresent and falsely describe to the

general public the origin and source of the Counterfeit Products and create a likelihood of

confusion . . . .” (Id. at ¶ 40.) It is Plaintiff’s responsibility to identify the “misappropriat[ed]”

images—not Best AMZ Deal’s responsibility to guess.

        Having failed to specify the trademarks and “genuine product images” at issue, it is not

surprising that Plaintiff has also failed to allege likelihood of confusion in any meaningful way

beyond unsubstantiated conclusions. Instead, Plaintiff blithely asserts that the alleged

infringement and counterfeiting has been willful and intentional (id. at ¶ 4), but no factual

allegations back that up. The Lv Declaration in fact disputes any claim of intent or

counterfeiting. (Lv Dec. at ¶¶ 7, 11.) In sum, Best AMZ Deal has meritorious defenses to raise




                                                   10
    Case: 1:20-cv-05923 Document #: 87 Filed: 04/27/21 Page 11 of 38 PageID #:1509




regarding the insufficiency of Plaintiff’s pleading. See Technomarine SA v. Jacob Time, Inc.,

905 F. Supp. 2d 482, 489 (S.D.N.Y. 2012).

         Along similar lines, Best AMZ Deal has a further response to the Complaint pursuant to

Rule 21. 3 As this Court has previously recognized, defendants cannot be shoehorned into one

lawsuit as “infringers” and “counterfeiters” for the convenience of the Plaintiff. See Estee

Lauder Cosmetics Ltd. v. P’ships & Unincorporated Assocs. Identified on Schedule A, 334

F.R.D. 182, 187 (N.D. Ill. 2020) (considering sua sponte the joinder of dozens of defendants and

determining that joinder was improper because “time and again the courts of this District have

held that it is not enough for a plaintiff to simply allege that multiple defendants have infringed

the same patent or trademark”). There are accusations in the Complaint that “defendants” are

“interrelated” (Compl. at ¶ 4), but no factual allegations explaining who is “interrelated” to

whom, and how. Nothing in the Complaint explains why Best AMZ Deal should be lumped

together with 202 other defendants with whom Best AMZ Deal has no relationship. See

Thermapure, Inc. v. Temp-Air, Inc., No. 10–cv–4724, 2010 WL 5419090, at *10 (N.D. Ill. Dec.

22, 2010); DirecTV, Inc. v. Perez, No. 03-C-3504, 2003 WL 22682344, at *2 (N.D. Ill. Nov. 12,

2003).

         Second, Best AMZ Deal has a meritorious fair use defense. See Packman v. Chicago

Tribune Co., 267 F.3d 628, 639 (7th Cir. 2001) (“To prevail on the fair use defense, defendants

must show that: (1) they used [the alleged trademark at issue] in a non-trademark use; (2) the

phrase is descriptive of their goods or services; and (3) they used the phrase “fairly and in good

faith” only to describe their goods or services.”)). The product at issue is a Refill Kit containing,

inter alia, novelty bands and clips that can be woven together. (Lv Dec. at ¶¶ 3, 7.) The purpose


3
       This Court may dismiss a case pursuant to Rule 21. See, e.g., Martinez v. Haleas, No. 07 C 6112, 2010
WL 1337555, at *4 (N.D. Ill. Mar. 30, 2010).

                                                      11
  Case: 1:20-cv-05923 Document #: 87 Filed: 04/27/21 Page 12 of 38 PageID #:1510




of the Refill Kit is that someone could use another kit and add any leftover bands, clips, etc. to

the Refill Kit. That is why the Refill Kit does not include a looming board used to weave the

bands together, something that is included in some other kits, and also why the plastic container

for the Refill Kit is larger than some other kits. (Id.) The words “rainbow loom” briefly on the

Best AMZ Deal webpage were used to describe how the Refill Kit could be used; they were not

used as a trademark, or to suggest any connection or affiliation with Plaintiff. (Id. at ¶ 7.)

       These facts indicate that Best AMZ Deal has a meritorious defense of fair use. See, e.g.,

Games Workshop Ltd. v. Chapterhouse Studios, LLC, No. 10 C 8103, 2012 WL 5949105, at *12,

18 (N.D. Ill. Nov. 27, 2012) (denying summary judgment motions regarding fair use defense

where alleged infringer claimed, inter alia, that use of the mark in question was “only insofar as

necessary to alert its customers regarding what particular [plaintiff] products [defendant]’s

products are designed to fit”); SportFuel, Inc. v. PepsiCo., Inc., 932 F.3d 589, 600-01 (7th Cir.

2019) (affirming summary judgment for alleged trademark infringer where, inter alia, there was

evidence that alleged infringer used the mark in good faith in a descriptive sense). Even if the

Complaint were read to allege likelihood of confusion as to the marks at issue, including the

standard character marks, Best AMZ Deal should still have the chance to assert fair use. See

Ciociola v. Harley-Davidson Inc., 552 F. Supp. 2d 845, 860 (E.D. Wis. 2008) (granting summary

judgment for alleged infringer where, “even if the plaintiff has evidence of actual confusion, a

showing of actual confusion is not dispositive on the issue of whether the defendant has used the

term [at issue] in a non-trademark sense”); see also KP Permanent Make-Up, Inc. v. Lasting

Impression I, Inc., 543 U.S. 111, 119-20 (2004) (determining that, even where an accused

infringer asserts a fair use defense, demonstrating likelihood of confusion is plaintiff’s burden).




                                                 12
  Case: 1:20-cv-05923 Document #: 87 Filed: 04/27/21 Page 13 of 38 PageID #:1511




        Third, even if Plaintiff has a cognizable claim for liability, Best AMZ Deal should be

afforded the opportunity to dispute the amount of damages assessed against it. This Court

awarded damages in an amount that includes “[a]ll monies currently restrained in Defaulting

Defendants’ financial accounts, including monies held by the Platforms . . . .” (Final Judgment

at 5.) However, Best AMZ Deal has at least the additional meritorious defenses that: (1) there

was no intent or bad faith; (2) the words “rainbow loom” were on Best AMZ Deal’s storefront

for a limited time and (3) that any alleged infringement has been de minimis and caused little

damage to Plaintiff. (Lv Dec. ¶¶ 3-4, 6-7.) See, e.g., Luxottica Group S.P.A. v. Hao Li, No. 16

CV 487 and No. 16 CV 1227, 2017 WL 621966, at *6 (N.D. Ill. Feb. 15, 2017) (considering

mitigation efforts and lack of evidence showing that defendant was “a large-scale counterfeiter,”

or that plaintiff had suffered substantial harm in assessing damages).

        To justify the seizure of Best AMZ Deal’s Operating Capital, Plaintiff has pointed to

other decisions ordering similar asset seizures. (Ex Parte TRO at 11-12.) The cases Plaintiff

cites from this District only highlight the problem here because in every one of those cases, none

of the defendants appeared to defend themselves. (Id. at 11-12.) Plaintiff may have been hoping

that this case would follow suit, which just underscores the danger these types of lawsuits pose.

See Am. Bridal & Prom Indus. Ass’n v. The P’ships & Unincorporated Ass’ns Identified on

Schedule A, 192 F. Supp. 3d 924, 934-35 (N.D. Ill. 2016) (“Without sufficient investigation,

Plaintiffs cast an extremely wide net. . . [over] defendants who have no connection to this state,

based upon the erroneous assumption that simply alleging the existence of purported

counterfeiting via an interactive website is enough. . . . It is not.”)

        Fourth, Best AMZ Deal has at least a meritorious procedural defense for lack of personal

jurisdiction. Plaintiff claims, on information and belief, that “Defendants” like Best AMZ Deal



                                                  13
    Case: 1:20-cv-05923 Document #: 87 Filed: 04/27/21 Page 14 of 38 PageID #:1512




transact business in and target Illinois, (see, e.g., Compl. at ¶¶ 7-8) based upon the use of

“websites” (Ex Parte TRO at 14). However, “interactivity of a website is . . . a poor proxy for

adequate in-state contacts.” Advanced Tactical Ordance Sys., LLC v. Real Action Paintball, Inc.,

751 F.3d 796, 803 (7th Cir. 2014) (“[I]f having an interactive website were enough in situations

like this one, there is no limiting principle—a plaintiff could sue everywhere.”). Judge Blakely

in American Bridal declined to find personal jurisdiction over hundreds of defendants where the

Plaintiff failed to demonstrate:

         that the websites were any more accessible in Illinois than anywhere else in the
         world; . . . that any Illinois residents actually accessed the websites; . . . [that] any
         injury occur[ed] in Illinois; . . . that . . . Defendant took any action with respect to
         Illinois in particular. [Plaintiff has] not alleged or shown that any of the
         Defendants specifically agreed to ship to Illinois or that they otherwise reached
         out to, or expressly aimed their activities at, this state or its residents.

Am. Bridal, 192 F. Supp. 3d at 934. Here, the best Plaintiff can do regarding “minimum

contacts” is to allege, “upon information and belief, [that] each Defendant has sold Counterfeit

Products into . . . Illinois.” (Compl. at ¶ 27.) However, the fulfillment of Best AMZ Deal’s sales

of Refill Kits is done through Amazon, which ships Kits within the United States. 4 (Lv Dec. at ¶

2.) The only “minimum contacts” here are actually contacts between non-party Amazon and

residents of Illinois—not Best AMZ Deal and Illinois. See Walden, 571 U.S. at 284 (“We have

consistently rejected attempts to satisfy the defendant-focused “minimum contacts” inquiry by




4
         Plaintiff’s reliance on Monster Energy Co. v. Wensheng, 136 F. Supp. 3d 897, 907 (N.D. Ill. 2015) is
misplaced (PI Mem. at 5) because in that case, defendants selected a shipping template to ship to Illinois and had
communicated with residents in Illinois regarding their purchases. Plaintiff submitted (Dkt. # 17) a screen shot of the
Best AMZ Deal store with a comment from an unnamed “Amazon customer” about shipping, but there is no
indication that that unnamed “Amazon customer” was a resident of Illinois, and the Lv Declaration demonstrates
that shipping of the Refill Kits was done by Amazon. (Lv Dec. at ¶ 2.)


                                                         14
    Case: 1:20-cv-05923 Document #: 87 Filed: 04/27/21 Page 15 of 38 PageID #:1513




demonstrating contacts between the plaintiff (or third parties) and the forum State.”) (citations

omitted) (emphasis added). 5

                                                          ***

         In balancing the equities here, the balance tips overwhelmingly in favor of granting the

Motion. Plaintiff has pushed this case forward to default judgment having made no effort to

prove up the allegations in the Complaint. As a result of Plaintiff’s Complaint, Best AMZ Deal

has been unwilling to sell the Refill Kits and has not had access to its Operating Capital.

Plaintiff’s allegations have had an out-sized impact on Best AMZ Deal, but if the Final Judgment

were vacated, Plaintiff would simply be required to “litigate the case, which . . . [it] would have

had to do had there been no default.” Garcia v. H&Z Foods, Inc., No. 14 C 5101, 2015 WL

3687374, at *2 (N.D. Ill. June 10, 2015).

         Finally, Best AMZ Deal respectfully requests that this Court award it its reasonable costs

in connection with this Motion. Had Plaintiff properly served Best AMZ Deal with the

Complaint or any of the motions in this case, the instant Motion would have been unnecessary.

See, e.g., Gholson v. Lewis, Case No. 07 C 3694, 2007 WL 9817930, at *2 (N.D. Ill. Oct. 26,

2007).

                                                  CONCLUSION

         In light of the foregoing, Defendant Best AMZ Deal respectfully requests that this Court

grant its Motion and such other and further relief as this Court deems just and proper.

Dated: April 27, 2021




5
          Best AMZ Deal believes that service by e-mail is improper here because the Central Authority in China
outlines the procedures for proper service, which were not followed by Plaintiff. See China - Central Authority &
Practical Information, available at https://www.hcch.net/en/states/authorities/details3/?aid=243. To justify service
by e-mail, Plaintiff falls back on its unsubstantiated claim that defendants are “international e-business scofflaw[s],”
which is incorrect and unavailing. See Am. Bridal, 192 F. Supp. 3d at 932-34; see also (Lv Dec. at ¶ 8.)

                                                          15
  Case: 1:20-cv-05923 Document #: 87 Filed: 04/27/21 Page 16 of 38 PageID #:1514




                                     Best AMZ Deal



                                     By:_/s/Wesley E. Johnson
                                            One of its attorneys

Wesley E. Johnson
Goodman Tovrov Hardy & Johnson LLC
105 W. Madison, Suite 1500
Chicago, IL 60602
(312) 752-4828 (WEJ)
Fax: (312) 264-2535
wjohnson@goodtov.com




                                       16
  Case: 1:20-cv-05923 Document #: 87 Filed: 04/27/21 Page 17 of 38 PageID #:1515




                                CERTIFICATE OF SERVICE

       The undersigned, an attorney, certifies that on April 27, 2021, I served a copy of the

attached Memorandum of Law in Support Of Motion Pursuant to Rule 60(B) Of The Federal

Rules Of Civil Procedure, on all parties who have appeared via ECF:



                                                     By:/s/ Wesley E. Johnson




                                               17
  Case: 1:20-cv-05923 Document #: 87 Filed: 04/27/21 Page 18 of 38 PageID #:1516




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 Choon’s Design, LLC,                              Case No.: 1:20-cv-5923
                                                   Judge Rebecca R. Pallmeyer
 Plaintiffs,                                       Magistrate Judge Sunil R. Harjani
 v.
 THE PARTNERSHIPS and
 UNINCORPORATED
 ASSOCIATIONS IDENTIFIED ON
 SCHEDULE “A”,
 Defendants.



                                    DECLARATION OF YUAN LV

         I, YUAN LV, hereby declare under penalty of perjury under the laws of the United States

that the following is true and correct to the best of my knowledge, information and belief.

         1.     I am a Manager of a company in China called

ShenzhenshiBaoanquXixiangYingniWujinZhipinChang (the “Company”). The Company owns

a store on Amazon called Best AMZ Deal, and I operate that store. The store ID for Best AMZ

Deal is A21MTXOSHSJUOB. Buself, a brand specializing in toys and crafts for children,

licenses the Company to use the brand to sell children’s toys and crafts on the Best AMZ Deal

store.

         2.     I am a citizen and resident of China. I have never been to Illinois or the United

States. Best AMZ Deal does not directly conduct any regular business with any person or any

company located in Illinois, except to the extent that products ordered from Best AMZ Deal and

shipped to Amazon for fulfillment by Amazon are ultimately shipped by Amazon to Illinois.

The Company is an independent business operating in China. The Company, the Buself brand
Case: 1:20-cv-05923 Document #: 87 Filed: 04/27/21 Page 19 of 38 PageID #:1517
Case: 1:20-cv-05923 Document #: 87 Filed: 04/27/21 Page 20 of 38 PageID #:1518
Case: 1:20-cv-05923 Document #: 87 Filed: 04/27/21 Page 21 of 38 PageID #:1519
Case: 1:20-cv-05923 Document #: 87 Filed: 04/27/21 Page 22 of 38 PageID #:1520
Case: 1:20-cv-05923 Document #: 87 Filed: 04/27/21 Page 23 of 38 PageID #:1521
Case: 1:20-cv-05923 Document #: 87 Filed: 04/27/21 Page 24 of 38 PageID #:1522
Case: 1:20-cv-05923 Document #: 87 Filed: 04/27/21 Page 25 of 38 PageID #:1523




                            Exhibit A
Case: 1:20-cv-05923 Document #: 87 Filed: 04/27/21 Page 26 of 38 PageID #:1524
Case: 1:20-cv-05923 Document #: 87 Filed: 04/27/21 Page 27 of 38 PageID #:1525




                            Exhibit B
Case: 1:20-cv-05923 Document #: 87 Filed: 04/27/21 Page 28 of 38 PageID #:1526
Case: 1:20-cv-05923 Document #: 87 Filed: 04/27/21 Page 29 of 38 PageID #:1527




                            Exhibit C
Case: 1:20-cv-05923 Document #: 87 Filed: 04/27/21 Page 30 of 38 PageID #:1528
Case: 1:20-cv-05923 Document #: 87 Filed: 04/27/21 Page 31 of 38 PageID #:1529




                            Exhibit D
Case: 1:20-cv-05923 Document #: 87 Filed: 04/27/21 Page 32 of 38 PageID #:1530
Case: 1:20-cv-05923 Document #: 87 Filed: 04/27/21 Page 33 of 38 PageID #:1531




                           Exhibit E1
             Case: 1:20-cv-05923 Document #: 87 Filed: 04/27/21 Page 34 of 38 PageID #:1532




https://outlook.office.com/mail/sentitems/id/AAQkADQyNDBhM2JjLTNiMTgtNGMzYS05NWE1LTBlYzQ5NWU1NzZlNQAQAJCUloz6uGtFkFtcPQCu15…   1/1
Case: 1:20-cv-05923 Document #: 87 Filed: 04/27/21 Page 35 of 38 PageID #:1533




                           Exhibit E2
             Case: 1:20-cv-05923 Document #: 87 Filed: 04/27/21 Page 36 of 38 PageID #:1534




https://outlook.office.com/mail/sentitems/id/AAQkADQyNDBhM2JjLTNiMTgtNGMzYS05NWE1LTBlYzQ5NWU1NzZlNQAQAJCUloz6uGtFkFtcPQCu15…   1/1
Case: 1:20-cv-05923 Document #: 87 Filed: 04/27/21 Page 37 of 38 PageID #:1535




                           Exhibit E3
Case: 1:20-cv-05923 Document #: 87 Filed: 04/27/21 Page 38 of 38 PageID #:1536
